Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/21 has been entered.
Claim Interpretation
The term “consisting essentially of” in claim 9 will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (MPEP 2111.03.III).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in disclosure indicates the polymer resin consists essentially of multifunctional thiol monomers, multifunctional co-monomers, and optionally small molecule additives.
Claims 1-2, 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. It is not clear what the applicant means by “consists essentially of”. For examination purposes it is considered as “consisting essentially of”, and "consisting essentially of" will be construed as equivalent to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Junji Wakita (U. S. Patent Application: 2016/0002407, here after 407), further in view of Hao-Wei Liao et al (U. S. Patent Application: 2016/0011509, here after 509), and S. Kondo et al (U. S. Patent Application: 2012/0156457, here after 457).
Claim 1 is rejected. 407 teaches a method of manufacturing a flexible color filter comprising: dispensing a release layer (release agent and sacrificial layer) on a stiff carrier substrate (silicon wafer or glass, 1) [0111, 0123]; dispensing a polymer resin (2) on the release layer [0150]; curing the polymer resin into a transparent film [0116]; fabricating a flexible color filter on the transparent film [0151]; and removing the flexible color filter from the release layer and stiff carrier substrate[0285, fig. 3]. 407 teaches the polymer resin layer comprising thiol monomer [0071, 0073], but does not teach the resin layer comprising multifunctional thiol monomers and co-monomers. 509 teaches a method of making color filter, wherein the polymer resin is a photosensitive resin to improve adhesion to black matrix and have good hardness[abstract]. 509 also teaches  407 teaches removing release layer by peeling off [0285], but does not teach by utilizing a blade wedge [0173, fig. 2F, fig. 3]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making color filter that as 407, and 509 teach, where the color filter is removed from the substrate by utilizing a blade wedge, because it is an alternative way to remove the color filter from substrate (support).
Claim 4 is rejected as 407 teaches fabricating the flexible color filter on the transparent film comprises;
manufacturing a black matrix comprising a black sensitive ink, wherein the black matrix is baked and processed using photolithography to generate a black matrix pattern[0282];
manufacturing at least one layer of a color resist, wherein the at least one layer of color resist is baked and processed using photolithography to pattern the at least one layer of color resist [0283]; and depositing a conductive transparent material on the flexible color filter, wherein the conductive transparent material layer is a patterned layer (element 12, or 15 in layer 30) [fig. 3, 0202].
Claim 5 is rejected as 407 teaches the conductive transparent material comprises Indium-Tin-Oxide (ITO) [0202].
.
Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Junji Wakita (U. S. Patent Application: 2016/0002407, here after 407), Hao-Wei Liao et al (U, S. Patent Application: 2016/0011503, here after 509), S. Kondo et al (U. S. Patent Application: 2012/0156457, here after 457), further in view of Francois J. Henley et al (U. S. Patent: 2007/0235074, here after 074).
Claim 2 is rejected. 407 teaches the limitation of claim 1, but does not teach the release layer (sacrificial layer) is a silicate bonding layer dispensed from a silicate solution. 816 teaches a method of making optical device and teaches depositing a silicate temporary bonding layer dispensed from a silicate solution [0075]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making optical device as 407, 509, and 457 teach where the release layer comprising silicate bonding layer, because 074 teaches suitable component for making temporary bond layer in making optical devices.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Junji Wakita (U. S. Patent Application: 2016/0002407, here after 407), Hao-Wei Liao et al (U. S. Patent Application: 2016/0011509, here after 509), S. Kondo et al (U. S. Patent Application: 2012/0156457, here after 457), further in view of Chien-Chung Chen et al (U. S. Patent: 2007/0217045, here after 045).
Claim 7 is rejected. 407 does not teach the fabrication of the sub-pixels is done using a Fabry-Perot filter. 045 teaches a method of making of color filter using a Fabry-Perot filter [abstract, to reduce the cost [0006], and also teaches making sub-pixels by 
obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making color filter as 407, 509, 457 teach where the sub-pixel is made by 045 method to reduce the cost of fabrication process.
Claim 8 is rejected. 407 doesn't teach the reflective layers comprise silver or silver alloys. 045 teaches the reflective layers comprise silver [0023]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making color filter as 407, 509, and 457 teach where the sub-pixel is made by 045 method to reduce the cost of fabrication process.
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Junji Wakita (U. S. Patent Application: 2016/0002407, here after 407), further in view of Hisako Ishikawa et al (U. S. Patent Application: 2012/0225274, here after 274).
Claim 9 is rejected. 407 teaches a flexible color filter comprising a transparent flexible substrate comprising a polymer resin (2) cured into a transparent film [0116]. 407 teaches the polymer resin layer comprising thiol monomer [0071, 0073], but does not teach the resin layer comprising multifunctional thiol monomers and co-monomers.
274 teaches a transparent flexible substrate (film) for making color filters comprising thermoset (cured) thiol polymer (multifunctional monomer) [(trimethylolpropane tris (3-mercaptopropionate) [0034, 0082-83, 0043-0044, 0056, 0058], and thiol monomer and other monomer (diallyl carbonate) [0070] for color filter. Although 274 does not teach it 
Claim 10 is rejected as 274 teaches thermoset thiol-click polymer is cured a monomer mixture, and wherein the monomer mixture comprises of one or more multifunctional thiol monomers (trimethylolpropane tris(3-mercaptopropionate) and multifunctional co-monomers(diallyl carbonate)[0056,0070], since 274 does not teach the wt% of each monomer, it is considered 50 wt% of each(also see example 12).
Claims 11-12 are rejected as 274 teaches the cure polymer comprising small molecule additive (benzyl acrylate) [0070]. It is to the skill of ordinary person to
substitute for example 10% of diallyl carbonate [0070] with benzyl acrylate in absence of criticality.
Claims 13-14 are rejected as 274 teaches thiol monomer (which is multifunctional) comprising trimethylolpropane tris (3-mercaptopropionate) [0056].
Claim 15 is rejected as 274 teaches co-monomer (multifunctional) is diallyl carbonate [0070].
Response to Arguments
Applicant's arguments filed 05/14/21 have been fully considered but they are not persuasive. The applicant argues that the prior references do not teach removing .
The applicant argues the examiner did not address the “consists essentially of” language in the previous office action. The “consists essentially of” considered as “comprising”, in the previous office action. The examiner makes 112 rejections to make it clear for the record in current office action. Liao and Ishikawa teach polymer resin comprising (consisting essentially) of multifunctional thiol monomers and multifunctional co-monomers. For claim 9, “consisting essentially of” considered as comprising similar to what was said for claim 1 rejection. Furthermore the claim is open to additives and hydroxyl compound such as diethylene glycol, or isothiocyanate in Ishikawa [0063, 064] can be considered as additives have small molecule.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712